UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1303


THOMAS GREEN,

                 Plaintiff – Appellant,

          v.

GWEN T. HYATT,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cv-02573-TLW)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Green     appeals     the    district        court’s     order

adopting     the   recommendation      of    the        magistrate     judge     and

dismissing    without    prejudice    Green’s      42    U.S.C.    § 1983    (2006)

civil rights action.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Green v. Hyatt, No. 4:09-cv-02573-TLW

(D.S.C. Feb. 16, 2010).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and   argument       would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                       2